Title: To George Washington from Caleb Gibbs, 30 November 1795
From: Gibbs, Caleb
To: Washington, George


          
            Sir
            Boston Novr 30th 1795.
          
          Nothing but the support and comfort of an amiable wife and five children could possibly induce me so frequently to call to your recollection my situation. One year has nearly expired since I was appointed as Clerk of the Navy Yard in this place, from the

commencment of which period I have kept an exact account of my expences and allowing December to average with the other months (which will be the last in the year) my expences will be more than one hundred ⅌Cent above the Salary that I receive from the United States.
          This is my real situation and if I should continue in my place at the present Salary it will in a short time place my family in a situation that must be extreemly painful to every man of honor and feeling. With very great respect and personal regard I have the honor to be Sir Your most Obedient and Most humble servant
          
            Caleb Gibbs.
          
        